Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed August 22, 2022, with respect to the rejection(s) of claim(s) 1, 2, and 4-12 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view. Please direct attention to rejection below, specifically reference Stevens which addresses the amended limitation of the flexible coupling portion being configured to allow the bone fixation device to be angularly deformed while maintaining an axial resistance due to the non- adjustable, fixed length of the plurality of discrete cables for guiding a growth of the bone in the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-13 of copending Application No. 16/109,877 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application claim a bone fixation device including a first end comprising at least one orifice configured to accommodate a screw that fastens the first end to the first portion of the bone, a front edge that defines a widest section of the first end that is a straight edge with a vertical face, a second end comprising at least one orifice configured to accommodate a screw that fastens the second end to the second portion of the bone, a front edge that defines a widest section of the second end that is a straight edge with a vertical face, and a flexible coupling portion that connects the first end to the second end having a plurality of discrete cables arranged in a linear orientation across only the vertical face of the front edge of the first end and the vertical face of the front edge of the second end  that is configured to contract or stretch to allow the bone fixation device to be angularly deformed maintaining an axial resistance for guiding a growth of the bone in the patient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claims 1 and 8 recite that “a distance between the first end and the second end is fixed and non-adjustable” and “the plurality of discrete cables having a non-adjustable, fixed length, and configured to allow the bone fixation device to be angularly deformed while maintaining an axial resistance due to the non- adjustable, fixed length of the plurality of discrete cables for guiding a growth of the bone in the patient.” 
Examiner directs attention to the following paragraphs of the present application which provide the only descriptions of flexible coupling portion (3):
[0019] A flexible coupling portion (3) that joins the ends (2), which is comprised by a plurality of cables or wires that deform according to the treatment needs.

[0021] In a preferred embodiment, these two ends (2) are joined together and form the device (1) through a join portion (3) which is flexible and is made of a plurality of cables or wires, which allow the device to be angularly deformed maintaining its axial resistance and guiding thereby the growth of the bone in a patient.

[0022] In another preferred embodiment, the join portion (3) comprises cables or wires whose amount and length directly depends on the needs of the type of procedure to be performed.

	[0021] appears to best describe the function of the flexible coupling portion, stating “join portion (3) which is flexible and is made of a plurality of cables or wires, which allow the device to be angularly deformed maintaining its axial resistance and guiding thereby the growth of the bone in a patient.”
	Examiner contends that there is not support for the plurality of discrete cables having a non-adjustable fixed length. “Maintaining axial resistance” is reasonably interpreted as the device providing resistance in a direction along a longitudinal axis of the cables, as the end portions are adjusted in a plane perpendicular to the longitudinal axis of the cables. “Maintaining axial resistance” does not provide support for the plurality of discrete cables having a non-adjustable, fixed length.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 recites “wherein the bone fixation is comprised of…” The claim should recite “wherein the bone fixation device is comprised of…” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0111089 to Stevens et al.  in view of U.S. Patent Pub. No. 2010/0268278 to Foley et al. in view of U.S. Patent Pub. No. 2015/0148852 to Zhang et al.  
As to Claim 1, Stevens discloses a bone fixation device (15C, Fig. 17). The device comprises a first end (306) configured to be joined directly to a first portion of a bone of a patient [0077], the first end comprising at least one orifice (331) configured to accommodate a screw (70) that fastens the first end to the first portion of the bone (Figs. 9-12 and [0077]). The device comprises a second end (307) configured to be joined directly to a second portion of the bone of the patient [0077], the second end comprising at least one orifice (332) configured to accommodate a screw (80) that fastens the second end to the second portion of the bone (Figs. 9-12 and [0077]). The device includes a flexible coupling portion (339) that connects the first end to the second end (Fig. 17, [0078]), so that the front edge (at 318) of the first end faces the front edge (at 319) of the second end and a distance between the first end and the second end is fixed and non-adjustable ([0077] describes that the flexible member 339 allows relative movement between the first eyelet 306 and the second eyelet 307, except the longitudinal displacement 62 and 62' is limited by the length between the first opening 331 and the second opening 332). The flexible coupling portion has a non-adjustable, fixed length ([0077] describes that the flexible member 339 allows relative movement between the first eyelet 306 and the second eyelet 307, except the longitudinal displacement 62 and 62' is limited by the length between the first opening 331 and the second opening 332) and the flexible coupling portion is configured to allow the bone fixation device to be angularly deformed maintaining an axial resistance due to the non- adjustable, fixed length of the plurality of discrete cables for guiding a growth of the bone in the patient [0077-0078]. 
As to Claim 2, Stevens discloses a bone fixation device wherein the first end (306) and the second end (307) are each rigid sections [0077]. 
As to Claim 4, Stevens discloses a bone fixation device wherein the bone fixation device is comprised of biocompatible stainless steel [0076]. 
As to Claim 5, Stevens discloses a bone fixation device wherein the first end and the second end each have a low profile (Fig. 17), and the screw (70) accommodated by the first end and the screw (80) accommodated by the second end are cortical screws [0059-0067]. 
As to Claim 6, Stevens discloses a bone fixation device wherein the first end is configured to be joined directly to an epiphyseal plate of the patient [0042]. 
As to Claim 8, Stevens discloses a method [0003, 0077-0078] comprising providing a bone fixation device (15C, Fig. 17). The device comprises a first end (306) configured to be joined directly to a first portion of a bone of a patient [0077], the first end comprising at least one orifice (331) configured to accommodate a screw (70) that fastens the first end to the first portion of the bone (Figs. 9-12 and [0077]). The device comprises a second end (307) configured to be joined directly to a second portion of the bone of the patient [0077], the second end comprising at least one orifice (332) configured to accommodate a screw (80) that fastens the second end to the second portion of the bone (Figs. 9-12 and [0077]). The device includes a flexible coupling portion (339) that connects the first end to the second end (Fig. 17, [0078]), so that the front edge (at 318) of the first end faces the front edge (at 319) of the second end and a distance between the first end and the second end is fixed and non-adjustable ([0077] describes that the flexible member 339 allows relative movement between the first eyelet 306 and the second eyelet 307, except the longitudinal displacement 62 and 62' is limited by the length between the first opening 331 and the second opening 332). The flexible coupling portion has a non-adjustable, fixed length ([0077] describes that the flexible member 339 allows relative movement between the first eyelet 306 and the second eyelet 307, except the longitudinal displacement 62 and 62' is limited by the length between the first opening 331 and the second opening 332) and the flexible coupling portion is configured to allow the bone fixation device to be angularly deformed maintaining an axial resistance due to the non- adjustable, fixed length of the plurality of discrete cables for guiding a growth of the bone in the patient [0077-0078]. The bone fixation device is configured to be attachable to an epiphyseal plate of the patient [0042].
As to Claim 9, Stevens discloses a method wherein the first end (306) and the second end (307) are each rigid sections [0077]. 
As to Claim 10, Stevens discloses a method wherein the bone fixation device is comprised of biocompatible stainless steel [0076].
As to Claim 11, Stevens discloses a method wherein the first end and the second end each have a low profile (Fig. 17).
As to Claims 1, 2, and 4-12, Stevens discloses the claimed invention except for wherein the first and second ends each comprises a front edge that defines a widest second of the respective first and second ends, wherein the front edge of first and second ends is a straight edge with a vertical face, wherein the flexible coupling portion comprises a plurality of discrete cables arranged in a linear orientation across only the vertical face of the front edge of the first end and the vertical face of the front edge of the second end, the plurality of cables including five discrete cables that connect the first end to the second end.  
Foley discloses a bone fixation device (870, Fig. 20). The device comprises a first end (964) configured to be joined directly to a first portion of a bone of a patient (Fig. 20 and [0056]), the first end comprising at least one orifice configured to accommodate a screw (968) that fastens the first end to the first portion of the bone (Fig. 20 and [0056]). The first end comprises a front edge that defines a widest section of the first end (near ref. 962, Fig. 20). The device includes a second end (966) configured to be joined directly to a second portion of the bone of the patient (Fig. 20 and [0056]), the second end comprising at least one orifice configured to accommodate a screw (968) that fastens the second end to the second portion of the bone (Fig. 20 and [0056]). The second end comprises a front edge (near ref. 962, Fig. 20) that defines a widest section of the first end (near ref. 962, Fig. 20). The device includes a flexible coupling portion (872) that connects the first end to the second end (Fig. 20, [0034, 0056]). The embodiment of Foley as seen in Fig. 2 teaches wherein a front edge (896) of first and second end plates (882 and 884) is a straight edge with a vertical face (flexible portion 876 seen arranged along vertical face 896, Fig. 2, [0035]) in order to facilitate attachment of the first and second ends by providing a shape ideal for attachment to the target bone [0073] and a flat edge portion along end portions for ease of securement of the flexible coupling portion thereto [0035].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone fixation device of Stevens with the end portion modification of Foley in order to facilitate attachment of the first and second ends by providing a shape ideal for attachment to the target bone and a flat edge portion along end portions for ease of securement of the flexible coupling portion thereto.
Zhang discloses a bone fixation device (Fig. 1) wherein a flexible coupling portion (1) comprises a plurality of discrete cables (1, Figs. 1 and 4-7) arranged in a linear orientation across the front edge of the first end (of 2) and the front edge of the second end (of 2, Fig. 1). The flexible coupling portion (1) comprises five discrete cables that connect the first end to the second end (seen in Figs. 1 and 4-7) in order to provide an elastic modulus of the elastic component that matches the elastic modulus of the ligament fibers at the joint required to be fixed [0028].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone fixation device of Stevens with the five discrete cables modification of Zhang in order to provide an elastic modulus of the elastic component that matches the elastic modulus of the ligament fibers at the joint required to be fixed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775